





CITATION: Fedel v. Tan, 2011
          ONCA 73



DATE: 20110128



DOCKET: C49693



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Cronk and Watt JJ.A.



BETWEEN:



Joseph Fedel



Applicant (Respondent)



and



Kenneth Tan, Gum Products International Inc.,
          Quality Powderizing Limited, PG Properties Limited, Gum Products
          International Worldwide Inc., Polenton Pacific Corporation, Sunginvest
          Holdings Ltd.
, Tanvest Ltd.



Respondents (
Appellants
)



Alan J. Lenczner, Q.C., and Jordan Goldblatt, for the
          appellants



A.M. Robinson and A. Stephens, for the respondent



Heard: March 15, 2010



On appeal and cross-appeal from the
          judgment of Justice Peter A. Cumming of the Superior Court of Justice dated
          September 16, 2008, with reasons reported at (2008), 93 O.R. (3d) 274.



ENDORSEMENT

[1]

This endorsement addresses the appellants submission that this courts
    order should set aside para. 1 of the judgment below as it applies to PG Properties
    Limited (PGP).

[2]

We do not accept this submission.  Even if it could be said that the
    amended Notice of Appeal raised this issue, the appellants oral argument on
    appeal did not.  The parties did not engage on this issue before this court.

[3]

Moreover, we find merit in the respondents argument that if this issue
    had been raised, the respondent may well have cross-appealed the trial judges
    conclusion that there was insufficient evidence to quantify the respondents
    claims for damages against PGP other than the claim based on the $160,000 loan.

[4]

In any event, we are satisfied that the finding of oppression against
    PGP in para. 1 of the trial judgment was not based solely on the $160,000
    loan.  Leaving aside that loan, there was ample evidence to support the
    finding.

[5]

We, therefore, decline the appellants request.

D. OConnor A.C.J.O.

E.A. Cronk J.A.

David Watt J.A.


